Citation Nr: 0914401	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty for 
training (ACDUTRA) from August 1964 to February 1965; from 
July 16, 1965 to August 1, 1965; from June 4, 1996 to July 
19, 1966; from June 10, 1967 to June 25, 1967; from August 
28, 1968 to September 12, 1968; and from June 27, 1969 to 
July 13, 1969 .

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2005 by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the Veteran's military occupational specialty of 
Infantry Indirect Fire Crewman and award of the Expert M-14 
Rifle Badge are consistent with in-service noise exposure, no 
competent medical evidence has been presented showing a 
current bilateral hearing loss disability, nor is there any 
competent medical opinion addressing the question of whether 
there exists a medical nexus between any in-service noise 
exposure and the claimed bilateral hearing loss disability.

3.  Although the Veteran's military occupational specialty of 
Infantry Indirect Fire Crewman and award of the Expert M-14 
Rifle Badge are consistent with in-service noise exposure, no 
competent medical evidence has been presented showing a 
current tinnitus disability, nor is there any competent 
medical opinion addressing the question of whether there 
exists a medical nexus between any in-service noise exposure 
and the claimed tinnitus disability, first claimed or 
reported more than 40 years after separation from active 
military service.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral hearing loss and tinnitus was received in May 2005.  
Thereafter, he was notified of the general provisions of the 
VCAA by the St. Louis RO in correspondence dated in May 2005.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in July 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and service personnel records 
have been obtained and associated with his claims file.  

The Veteran was not provided a VA audiology examination and 
opinion to assess the current nature and etiology of his 
claimed bilateral hearing loss and tinnitus disabilities.  
However, VA need not conduct an examination with respect to 
the claims on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
of current bilateral hearing loss or tinnitus disabilities.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss or tinnitus), 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma from exposure to 
machine gun fire while training with the National Guard.  The 
Veteran's DD Form 214 (Report of Discharge from Service) 
noted that his military occupational specialty was Infantry 
Indirect Fire Crewman, and he was awarded the Expert M-14 
Rifle Badge.

In an enlistment examination report dated in February 1964, 
hearing acuity on whispered voice and spoken voice testing 
was reported as 15/15 bilaterally.  In the associated 
enlistment Report of Medical History, the veteran, who was 
almost 22 years old, reported his civilian occupation as 
being an electrician.  

The Veteran underwent audiometric examinations at separation 
from active duty in January 1965 and in April 1966 for a 
National Guard annual examination.  It should be noted that 
prior to November 1, 1967, service departments used ASA units 
to record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.  The results 
are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
January 
1965
(Separatio
n)
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)

LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)
April 1966
(Periodic)
RIGHT
0 (15)
0 (10)
5 (15)
-
5 (10)

LEFT
0 (15)
5 (15)
10 (20)
-
15 (20)

Service treatment records are silent for any complaints of 
hearing loss or tinnitus. 

In a letter to the Veteran dated in May 2005, he was notified 
that the RO needed evidence showing that his claimed 
bilateral hearing loss and tinnitus disabilities existed from 
military service to the present time. 

In June 2005, the RO received duplicative service treatment 
and discharge records from the Missouri National Guard.

In a written statement from the Veteran received in July 
2005, he indicated that he was on a firing range for a total 
of six days and that he had sent all the information that he 
had to support his claim.

The Board has considered the Veteran and his representative's 
contentions that he has current bilateral hearing loss and 
tinnitus disabilities as a result of noise exposure during 
active service, but finds that service connection for either 
disability is not warranted.  

As an initial matter, the Board finds that the Veteran's 
military occupational specialty of Infantry Indirect Fire 
Crewman and award of the Expert M-14 Rifle Badge are 
consistent with in-service noise exposure.  However, service 
connection for bilateral hearing loss is not warranted 
because the Veteran's hearing thresholds at separation from 
active duty and during his continuing National Guard service 
did not demonstrate at any time that he had a bilateral 
hearing loss disability within the meaning of 38 C.F.R. § 
3.385 (2008), nor has he provided any medical evidence 
indicating that he has a current bilateral hearing loss 
disability, including tinnitus.  In this regard, the Court 
has held that VA's duty to assist the veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
there is no competent medical evidence establishing that the 
Veteran has a current hearing loss disability to the extent 
required to constitute a disability under 38 C.F.R. § 3.385, 
the disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral hearing loss must be denied because the first 
essential criterion for a grant of service connection - 
evidence of current bilateral hearing loss disability - has 
not been met.

In addition, the Board has considered the Veteran and his 
representative's contentions that he has tinnitus as a result 
of noise exposure during active service, but finds that 
service connection is not warranted because his service 
treatment records contain no complaints of tinnitus, and he 
has not provided any evidence of a tinnitus disability since 
separation from active duty in February 1965.  Rather, the 
first indication that he has a tinnitus disability is found 
in his claim for service connection received in May 2005, 
more than 40 years after separation from active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  However, the Veteran cannot establish a 
service connection claim on the basis of these assertions 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that he has current bilateral hearing loss 
and tinnitus disabilities associated with noise exposure 
during military service, the claims turn on a medical matter 
- the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, the 
Veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


